Locher, J.,
dissenting. Today’s decision is in derogation of the Ohio Constitution and well-established legal doctrine by this court. Based on the following, I vigorously dissent.
Section 3, Article XVIII of the Ohio Constitution empowers municipalities “[t]o exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” This court has held that “this constitutional provision first gives municipalities ‘authority to exercise all powers of local self-government,’ and then, with respect to some of those powers, i.e., the power ‘to adopt and enforce * * * local police, *116sanitary and other similar regulations,’ it limits the powers to adopt such regulations to such ‘as are not in conflict with general laws.’ However, the limitation is only such a limited limitation. Of course, the mere fact that the exercise of a power of local self-government may happen to relate to the police department does not make it a police regulation within the meaning of the words ‘police * * * regulations’ found in that constitutional provision.” State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 197, 5 O.O. 2d 481, 485, 151 N.E. 2d 722, 727-728.
The first paragraph of the syllabus in State, ex rel. Canada, supra, states: “The appointment of officers in the police force of a city represents the exercise of a power of local self-government within the meaning of those words as used in Sections 3 and 7 of Article XVIII of the Ohio Constitution. ” (Emphasis added.) In the cause sub judice, the Lyndhurst Civil Service Commission has been empowered to make rules concerning promotions for those serving the city by Section 5, Article V of the Charter of the city of Lyndhurst, which provides:
“The Civil Service Commission shall provide by rule for the ascertainment of merit and fitness as the basis for appointment and promotion in the service of the City as required by the Constitution of Ohio, and for appeals from the action of the Mayor in any case of transfer, reduction or removal. The action of the Commission on any such appeal shall be final except as otherwise provided by the Laws of Ohio. * * *”
Thus, Section 5, Article V of the charter delegates to the commission comprehensive authority to adopt rules regarding all civil service matters. This grant of rule-making authority does not require the commission to act in accordance with the general laws of Ohio except with regard to the finality of appeals from certain mayoral actions. This presents a conflict between the charter and R.C. 124.44. In fact, the commission’s rule concerning promotions of civil servants is in direct conflict with R.C. 124.44. See footnotes 2 and 3 of the majority opinion.
“The manner of regulating the civil service of a city is peculiarly a matter of municipal concern. One of the powers of local self-government is the power of legislating with reference to the local government within the limitations of the constitutional provisions * * *. As long as the provisions made in the charter of any municipality with reference to its civil service comply with the requirement of Section 10 of Article XV, and do not conflict with any other provisions of the constitution, they are valid and * * * discontinue the general law on the subject as to that municipality. That provisions adopted by a city might differ from the general laws within the limits defined was not only expected but the very purpose of the amendment was to permit such differences and make them effective.” (Emphasis added.) State, ex rel. Lentz, v. Edwards (1914), 90 Ohio St. 305, 309-310, 107 N.E. 768, 769. Lyndhurst has fully complied with the letter and spirit of Section 10 of Article XV6 through Section 5, Article Y of its city charter and the rule on promotions promulgated by the civil service com*117mission. Therefore, the rules of the commission should be applied to the case at bar, not R.C. 124.44. Consequently, relator has no legal right to a promotion.
The majority not only ignores the constitutional provisions and past decisions of this court with regard to the above discussion, but also ignores recent decisions of this court and relies upon fifty-six-year-old court of appeals decisions in announcing that “express charter language is required to enable a municipality to exercise local self-government powers in a manner contrary to state civil service statutes.” The majority has completely overlooked Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 15 O.O. 3d 450, 402 N.E. 2d 519, in its zeal to make new law. In Benevolent Assn., we held that “[a] non-chartered municipality may enact an ordinance which is at variance with state law in matters of substantive local self-government.” Id. at 378, 15 O.O. 3d at 452, 402 N.E. 2d at 522. Thus, we determined that an ordinance of a non-chartered municipality which was in direct conflict with a state statute governing the same subject matter and same individuals prevailed.
Despite the clear holding of Benevolent Assn., today’s decision erroneously states: “[S]ome form of charter authorization is necessary to enable municipalities to adopt ordinances or administrative rules that will prevail over statutory provisions in case of conflict.” The majority is obviously confused as to the effect of a municipal charter on a municipality’s power of local self-government. In Benevolent Assn., supra, at 380-381, 15 O.O. 3d at 454, 402 N.E. 2d at 523, we cited the following from Perrysburg v. Ridgway (1923), 108 Ohio St. 245, 253, 140 N.E. 595, 597:
“But what is a city charter but a city constitution, and a city constitution can in no wise enlarge the municipal power granted in the state Constitution. After all, it only distributes that power to the different agencies of government, and in that distribution may place such limitation, but not enlargement, upon that power, as the people of the municipality may see fit in such charter or constitution. The city charter in no wise affecting the degree of municipal power of the state Constitution, its optional adoption under the language of the Constitution should in no wise affect the operation of Section 3, Article XVIII, which by the constitutional schedule was to go into effect November 15, 1912. Moreover, the language of Section 7 is merely ‘may’ adopt a charter.” (Emphasis added.)
We concluded by stating: “After the Perrysburg decision, the advancement of the theory that municipal power was derived from Section 3 of Article XVIII of the Ohio Constitution and not from a charter was clearly established.” (Citations omitted.) Benevolent Assn., supra, at 381, 15 O.O. 3d at 454, 402 N.E. 2d 523. Thus, we recognized that since municipal power was derived directly from Section 3, the only significance of a charter was to establish a form of government and to have the ability to place limitations on Section 3 powers by charter provision. The majority infers the opposite today by stating: “Municipalities exercise the powers of local self-government to the fullest by adopting a charter pursuant to Section 7, Article XVIII of the Ohio Constitution * * (Emphasis added.)
An example of the limiting power of a charter is provided, ironically, in State, ex rel. Pell, v. Westlake (1980), 64 Ohio St. 2d 360, 18 O.O. 3d 514, 415 N.E. 2d 289, cited by the relator herein. In that action, Westlake’s Charter *118mandated’that the city civil service commission act in accordance with the “general law” of the state of Ohio where that general law did not conflict with the charter itself. The specific general law on the subject of promotion was R.C. 124.44. However, R.C. 124.44 was in conflict with an ordinance adopted by Westlake which was to govern promotions. Recognizing the limitations a charter places on a municipality’s power of local self-government, we held that the provissions of the charter prevailed over the ordinance and applied R.C. 124.44. In the instant action, Lyndhurst’s Charter .places no such limitation on the civil service commission, except for compliance with the requirements of the Ohio Constitution. As indicated above, Lyndhurst has met those requirements.
Based on the foregoing, I can only conclude that the majority is deeply confused in its understanding of the case at bar and that today’s decision merely represents an aberration from this court’s firmly established legal doctrine concerning municipal home rule.
I would deny the writ and affirm the decision of the court of appeals.
Holmes and Wright, JJ., concur in the foregoing dissenting opinion.